Citation Nr: 1437071	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  12-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extension of the delimiting date beyond December 12, 2011, for the appellant's Dependents' Educational Assistance (DEA) benefits under the provisions of 38 U.S.C.A. Chapter 35.


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  The appellant is the Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Muskogee, Oklahoma, Regional Office's Education Center (RO) which denied an extension of the delimiting date for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35.


FINDINGS OF FACT

1.  A December 2003 rating decision established entitlement to DEA, effective August 29, 2003; in November 2004 the appellant was informed that he had 45 months and 0 days of full-time educational benefits to use (making his delimiting date December 12, 2011). 

2.  The appellant did not suspend an education program due to circumstances beyond his control.

3.  There is no factual basis upon which to extend the delimiting date for the appellant's DEA benefits beyond December 12, 2011.


CONCLUSION OF LAW

The criteria for an extension of the delimiting date beyond December 12, 2011, for the appellant's DEA benefits under the provisions of 38 U.S.C.A Chapter 35 have not been met.  38 U.S.C.A §§ 3500, 3501, 3510, 3512 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021, 21.3041, 21.3043 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The regulations delineating the specific notification and assistance requirements for educational assistance claims are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, the facts are not in dispute.  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on legal interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  See also VAOPGCPREC 2-2004.  In this case, there is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The appellant asserts that he should be granted an extension of the delimiting date for the award of his DEA benefits beyond December 12, 2011 because he was not accepted into the University of Texas School of Architecture in 2010 and 2011, and that he subsequently had to change his degree program.  He has also testified that his wife had a high risk pregnancy which precluded continuation of his degree program.

DEA under 38 U.S.C.A Chapter 35 is a program of education or special restorative training that may be authorized for an eligible person, such as Veterans who have permanent and total disability ratings and their children if applicable criteria are met.  38 U.S.C.A. §§ 3500, 3501, 3510, 3512; 38 C.F.R. §§ 21.3020, 21.3021. 

Generally, the basic beginning date for the utilization of DEA benefits by an eligible child of a Veteran is either his 18th birthday or the date of his successful completion of secondary schooling.  The delimiting (ending) date for such benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 21.3040 (2013).  In circumstances where a Veteran's permanent and total disability rating is assigned after his child reaches the age of 18, but prior to his reaching 26 years of age, the beginning date of eligibility will be the effective date of the permanent and total disability rating or the date of notification to the Veteran of such rating, whichever is more advantageous to the child, and ends the earlier of the date the Veteran is no longer rated permanently and totally disabled or eight years after the beginning date the child elects.  38 C.F.R. § 21.3041(a)(2) (2013). 

Under the provisions of 38 C.F.R. § 21.3041(g), an eligible child's delimiting date may be extended to the end of the relevant school term if that date falls within the relevant term.  In certain other cases, the delimiting date may be extended if the eligible child's program of education has been suspended due to conditions determined to be beyond her control as listed at 38 C.F.R. § 21.3043, but not beyond the eligible person's 31st birthday. 

The provisions of 38 C.F.R. § 21.3043 direct that: 

For an eligible person who suspends his program due to conditions determined by the Department of Veterans Affairs to have been beyond his or her control the period of eligibility may, upon his request, be extended by the number of months and days intervening the date the suspension began and the date the reason for suspension ceased to exist.  The burden of proof is on the eligible person to establish that suspension of a program was due to conditions beyond his or her control.  The period of suspension shall be considered to have ended as of the date of the person's first available opportunity to resume training after the condition which caused it ceased to exist.  The following circumstances may be considered as beyond the eligible person's control: 

(a) While in active pursuit of a program of education he or she is appointed by the responsible governing body of an established church, officially charged with the selection and designation of missionary representatives, in keeping with its traditional practice, to serve the church in an official missionary capacity and is thereby prevented from pursuit of his or her program of studies. 
(b) Immediate family or financial obligations beyond his or her control require the eligible person to take employment, or otherwise preclude pursuit of his or her program. 
(c) Unavoidable conditions arising in connection with the eligible person's employment which preclude pursuit of his or her program. 
(d) Pursuit of his or her program is precluded because of the eligible person's own illness or illness or death in his or her immediate family. 

In turning to the facts of the instant appeal, VA determined that the Veteran was totally disabled for VA purposes effective as of August 23, 2003.  The Veteran was informed in writing of the decision on December 15, 2003. 

The appellant is the Veteran's son.  He was born in June 1985.  In November 2004, the RO issued the appellant a certificate of eligibility for DEA benefits.  In February 2005, the RO received the appellant's application indicating that he expected to graduate from Austin Community College in June 2005 following a course of education in drafting.  The appellant then apparently transferred to the University of Texas in January 2007, as reflected by documents in the claims file.  However, he withdrew prior to the beginning of the term.

In January 2008, the appellant submitted VA Form 22-5495, Request for Change of Program or Place of Training, indicating that he sought a Bachelor of Arts in Architecture.  He indicated that he had stopped his training at his previous school to transfer to the University of Texas at Austin.  An RO produced document in the claims file indicates enrollment beginning in January 2008 for 12 credit hours.  

An additional document in the claims file indicates enrollment from August 22, 2011 to December 11, 2011 in the program of computer science.  
In October 2011, the appellant requested an extension of the delimiting date for his DEA benefits.  He explained that he attended the University of Texas from January 2008 through December 2009, and then applied for admission to the School or Architecture.  He indicated that he was unable to take additional classes in his major after December 2009 without being accepted into the School of Architecture.  He indicated that he was not accepted, and applied again, but was not accepted.  He stated that at that time, he changed his major to computer science.  He asked that his benefits be extended so that he could pursue his degree in computer science.  

A November 2011 statement by a senior academic advisor at the University of Texas School of Architecture indicates that the appellant applied to the school in 2010 and 2011, but was denied admission because he did not meet the eligibility requirements.  

During his June 2014 hearing, the appellant testified that he waited for three years before changing his major because he had applied multiple times to the architecture program but was not accepted.  He noted that he was currently in an education program at Texas State University.  He stated that his wife experienced a high risk pregnancy and that he believed that it was around the time that his benefits stopped in 2011.

The Board has reviewed the probative evidence of record including the appellant's written statements and testimony on appeal.  The appellant advances in essence that an extension of the delimiting date for the award of DEA benefits should be granted as he was unable to continue his university studies in the program of his choice, and as a result was required to pursue a different program.  He has testified that his wife experienced a high risk pregnancy "around the time" that his benefits stopped in 2011.  However, it appears that the primary reason that he was unable to continue his chosen program was because he did not meet the qualifications for admission into the school of architecture.  

While finding the appellant's statements with respect to the interruption caused by his inability to be admitted into the University of Texas School of Architecture to be credible, the Board concludes that such an impediment does not constitute a legal basis for an extension of his delimiting date beyond December 12, 2011.  Rather, his studies in his chosen field were suspended due to his failure to meet the eligibility requirements for admission into the program of his choice.  It appears that the appellant did not change programs until August 2011, as reflected by a VA document in the claims file showing enrollment in the computer science program.  In essence, the appellant continued to pursue the architecture program until 2011, and was ultimately denied admission.  In the Board's view, such does not establish conditions beyond the appellant's control as contemplated by the regulation.  As for his testimony regarding his wife's high risk pregnancy, the appellant has not specified the timing of that alleged event and the extent to which it interfered with his studies.  His testimony regarding his wife's health was limited to a vague statement indicating that the high risk pregnancy was "around the time" that his benefits stopped in 2011.  As noted above, prior to his hearing, his arguments centered on his inability to obtain admission into the program of his choice.  In the absence of any suspension of his studies due to conditions beyond the appellant's control, the provisions of 38 C.F.R. § 20.3043 are not for application.  
In sum, the appellant has not advanced any factual or legal basis upon which an extension of his delimiting date may be granted.  Therefore, the Board concludes that the benefit sought on appeal must be denied. 

ORDER

Entitlement to an extension of the delimiting date beyond December 12, 2011, for DEA benefits under the provisions of 38 U.S.C.A. Chapter 35 is denied.

____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


